DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2020, 10/20/2020, and 12/10/2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Tire Testing Machine including a Rotating Multi-Rim Table”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 20160243894, “Mori”), in view of Tachibana (US 20140054365; “Tachibana”).

Regarding claim 1, Mori discloses, in figures 1-2, a tire testing machine (100) comprising: a rim table (52) that allows a plurality of rims (70a, 70b, 70c) to which tires (10) to be tested (see figure 1, examiner notes tires move toward the testing station via the entrance 
Mori fails to explicitly disclose the rim table is disposed below the pair of conveyors.
However, applicant has not established the criticality of disposing the rim table below the pair of conveyors as opposed to above the pair of conveyors. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to dispose the rim table below the pair of conveyors, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be obvious to try.
Further, Mori fails to explicitly disclose a horizontal rim placement surface.
Tachibana teaches in figures 1-3, a horizontal (see figures 1-3) rim placement surface (55, 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tachibana’s use of a turntable and support part forming a horizontal surface to instruct Mori how to construct a stocker frame to support rim assemblies in a vertical orientation. Doing so prepositions rim assemblies in an installation orientation, reducing installation steps.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 20160243894, “Mori”) and Tachibana (US 20140054365; “Tachibana”), in view of Mizuta (JP 2016003953, “Mizuta”).

Mori and Tachibana fail to disclose a conveyor raising and lowering mechanism.
Mizuta teaches, in figures 3-4, the rim replacement mechanism (not enumerated, see figure 3) further includes a raising and lowering mechanism (19) that supports the downstream conveyors (10) of the pair of conveyors (8, 9, 10) so as to allow each of the downstream conveyors (10) to be raised and lowered (p. 3, ¶ 6, Mizuta’s unloading conveyor is flipped up to form a space for a stacked rim to be moved horizontally to enable a rim conveying means to transport rims to and from the tester spindles) between a falling posture where an upstream end of the downstream conveyor is located at the same height as a downstream end of the upstream conveyor (see figure 4, examine notes when Mizuta’s unloading conveyor is not flipped up, and the tire conveyor is in a position depicted in figure 3, Mizuta’s carry-in, tire carry and carry-out conveyors align in a vertical plane) and a rising posture where the upstream end of the downstream conveyor is raised to a higher position than the downstream end of the upstream conveyor to form a space allowing the replacement target rim to pass through vertically (p. 3, ¶ 6, Mizuta’s unloading conveyor is flipped up to form a space for a stacked rim to be moved horizontally to enable a rim conveying means to transport rims to and from the tester spindles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mizuta’s scheme of raising and lowering a carry-out conveyor to create space for mounting and unmounting rim assemblies on a test device into Mori and Tachibana’s rim replacing device since it is well known to combine prior art elements 

Regarding claim 3, Mori, Tachibana and Mizuta, as combined in claim 2, fail to disclose an interval changing mechanism.
However, Mizuta discloses, in figures 1-2, the rim replacement mechanism (not enumerated, see figures 1-3) further includes an interval changing mechanism (31) that changes an interval (p. 5, ¶ 2, Mizuta’s width adjustment function adjusts “the distance between the second belts 15 also in the left-right direction by moving them apart or separating them”, examiner notes Mizuta depict an adjustment between a narrow width in figure 1 and a wide width in figure 2) between the respective upstream conveyors (8, 9) of the pair of conveyors by moving the upstream conveyors (8, 9) in a direction in which the upstream conveyors come close to (see figure 1) and separate from each other (see figure 2) along the left-right direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mizuta’s scheme of adjusting width of conveyor belts to create space for mounting and unmounting rim assemblies on a test device into Mori, Tachibana and Mizuta’s rim replacing device since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so would provide a reliable way of providing mounting and unmounting space for large rim assemblies.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is advised to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856